DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 20200150233, hereinafter Xing) in view of Manuj (US 20190128677, hereinafter Manuj).
Regarding claims 1, 8 and 15, Xing teaches a computer-implemented method, one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and a computer system comprising: 
receiving, from a light detection and ranging sensor (LIDAR) mounted on a vehicle, a first three dimensional (3D) point cloud comprising points of a region around the vehicle as observed by the LIDAR (See at least Xing: Para. 0017, 0018);
accessing a high definition (HD) map comprising a second 3D point cloud comprising points of the region around the vehicle (See at least Xing: Para. 0020, 0021, 0023);
…
determining a pose of the vehicle by matching the LIDAR ground points to the map ground points and by matching the LIDAR non-ground points to the map non-ground points (See at least Xing: Para. 0006).
Yet, Xing does not explicitly teach:
segmenting LIDAR ground points from LIDAR non-ground points in the first 3D point cloud; 
segmenting map ground points from map non-ground points in the second 3D point cloud; and … 
However, in the same field of endeavor, Manuj teaches:
segmenting LIDAR ground points from LIDAR non-ground points in the first 3D point cloud (See at least Manuj: Fig. 4B; Para. 0039, 0115); 
segmenting map ground points from map non-ground points in the second 3D point cloud (See at least Manuj: Fig. 4B; Para. 0039, 0115); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a computer-implemented method, one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and a computer system of Xing, to incorporate segmenting points, as taught by Manuj, for the benefit of increasing energy efficiency (see at least Manuj: 0010, 0025).

Regarding claims 2, 9 and 16, Xing in combination with Manuj teaches the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of claims 1, 8 and 15. Manuj further teaches:
wherein the segmenting of the LIDAR ground points from the LIDAR non-ground points reduces or eliminates inadvertent matching of points on dynamic objects from the LIDAR with points on the ground from the HD map resulting in a more accurate determining of a roll, a pitch, and an altitude of the pose of the vehicle (See at least Manuj: Para. 0036, 0061, 0239).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of Xing with reducing or eliminating inadvertent matching as taught by Manuj since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will produce accurate data or image.

Regarding claims 4, 11 and 18, Xing in combination with Manuj teaches the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of claims 1, 8 and 15. Manuj further teaches:
wherein the segmenting of the LIDAR ground points from the LIDAR non-ground points in the first 3D point cloud and the segmenting of the map ground points from the map non-ground points in the second 3D point cloud are performed using a range-based segmentation algorithm (See at least Manuj: Fig. 4B).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of Xing with range-based segmentation algorithm as taught by Manuj since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide more coverage.

Regarding claims 5, 12 and 19, Xing in combination with Manuj teaches the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of claims 1, 8 and 15. Manuj further teaches:
wherein the matching of the LIDAR ground points to the map ground points is performed separately from the matching of the LIDAR non-ground points to the map non-ground points (See at least Manuj: Para. 0008).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of Xing with separate matching as taught by Manuj since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will match data separately.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Manuj as applied to claims 1, 8 and 15 above, and further in view of Chen et al. (US 20160171893, hereinafter Chen).
Regarding claims 3, 10 and 17, Xing in combination with Manuj teaches the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of claims 1, 8 and 15. 
Yet, Xing in combination with Manuj does not explicitly teach:
wherein the segmenting of the LIDAR ground points from the LIDAR non-ground points in the first 3D point cloud and the segmenting of the map ground points from the map non-ground points in the second 3D point cloud are performed using a random sample consensus (RANSAC) algorithm.
However, in the same field of endeavor, Chen teaches:
wherein the segmenting of the LIDAR ground points from the LIDAR non-ground points in the first 3D point cloud and the segmenting of the map ground points from the map non-ground points in the second 3D point cloud are performed using a random sample consensus (RANSAC) algorithm (See at least Chen: Para. 0066).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, the one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations and the computer system of Xing in combination with Manuj with random sample consensus (RANSAC) algorithm as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will estimate parameters of a mathematical model from a set of observed data.

Allowable Subject Matter
Claims 6, 7, 13, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 7 discloses “wherein a higher weight is applied to correspondences between the LIDAR non-ground points and the map non-ground points than to correspondences between the LIDAR ground points and the map ground points” and “wherein: a roll, a pitch, and an altitude of the pose is determined by performing an iterative closet point (ICP) algorithm to match the LIDAR ground points to the map ground points; and 
an x coordinate, a y coordinate, and a yaw of the pose is determined by performing the ICP algorithm to match the LIDAR non-ground points to the map non-ground points”.
The closest prior art of record is Xing. Another closest prior art of record is Manuj.
In regards to claims 6 and 7, Xing taken either individually or in combination with Manuj fails to teach or render obvious an apparatus for disclosing: “wherein a higher weight is applied to correspondences between the LIDAR non-ground points and the map non-ground points than to correspondences between the LIDAR ground points and the map ground points” and “wherein: a roll, a pitch, and an altitude of the pose is determined by performing an iterative closet point (ICP) algorithm to match the LIDAR ground points to the map ground points; and 
an x coordinate, a y coordinate, and a yaw of the pose is determined by performing the ICP algorithm to match the LIDAR non-ground points to the map non-ground points”.
Claims 13, 14, 20 and 21 are objected to as being analogous claims to claims 6 and 7.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663